EXHIBIT 10.34

PROMISSORY NOTE (SECURED)

$9,000,000.00

Date: December 30, 2010

 

1.

PROMISE TO PAY; INTEREST AND PAYMENT TERMS. For value received, the undersigned
IIT BALTIMORE – BRANDON WOODS I LLC, a Delaware limited liability company
(“Borrower”), promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), c/o Wells Fargo Bank,
National Association, Wells Fargo Center, Commercial Mortgage Servicing, 1901
Harrison Street, 2nd Floor, Mac A0227-020, Oakland, California 94612, or at such
other place as may be designated in writing by Lender, the principal sum of up
to NINE MILLION AND 00/100THS DOLLARS ($9,000,000.00) (“Loan”), pursuant to the
terms, conditions and provisions set forth in that certain Loan Agreement of
even date herewith (the “Loan Agreement”), by and between Lender and Borrower,
with interest thereon as specified therein. All sums owing hereunder are payable
in lawful money of the United States of America, in immediately available funds,
without offset, deduction or counterclaim of any kind in accordance with the
payment terms set forth in the Loan Agreement. In addition to the foregoing,
Borrower hereby promises, covenants and agrees to pay the Loan in accordance
with the terms, conditions and provisions set forth in the Loan Agreement. All
such terms, conditions and provisions are hereby incorporated herein. All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Loan Agreement.

 

2. SECURED BY MORTGAGE. This Promissory Note (Secured) (this “Note”) is secured
by, among other things, the Mortgage given by Borrower for the benefit of
Lender, identifying this Note and the Loan Agreement as obligations secured
thereby and encumbering the Property.

 

3. MISCELLANEOUS.

 

  3.1 Joint and Several Liability. If this Note is executed by more than one
person or entity as Borrower, the obligations of each such person or entity
shall be joint and several. No person or entity shall be a mere accommodation
maker, but each shall be primarily and directly liable hereunder.

 

  3.2 Waiver of Presentment. Except as otherwise provided in any other Loan
Document, Borrower hereby waives presentment, demand, notice of dishonor, notice
of default or delinquency, notice of intent to accelerate, notice of
acceleration, notice of nonpayment, notice of costs, expenses or losses and
interest thereon, and notice of interest on interest and late charges.

 

  3.3 Delay In Enforcement. No previous waiver or failure or delay by Lender in
acting with respect to the terms of the Loan Agreement, this Note or the
Mortgage shall constitute a waiver of any breach, default or failure of
condition under the Loan Agreement, this Note, the Mortgage or the obligations
secured thereby. A waiver of any term of the Loan Agreement, this Note, the
Mortgage or of any of the obligations secured thereby must be made in writing
signed by Lender, shall be limited to the express terms of such waiver, and
shall not constitute a waiver of any subsequent obligation of Borrower. The
acceptance at any time by Lender of any past-due amount shall not be deemed to
be a waiver of the right to require prompt payment when due of any other amounts
then or thereafter due and payable.

 

  3.4 Time of the Essence. Time is of the essence with respect to every
provision hereof.

 

  3.5

No Usury. Borrower and Lender intend at all times to comply with applicable
state law or applicable United States federal law (to the extent that it permits
Lender to contract for, charge, take, reserve or receive a greater amount of
interest than under state law) and that this Section 3.5 shall control every
other agreement in the Loan Documents. If the applicable law (state or federal)



--------------------------------------------------------------------------------

 

is ever judicially interpreted so as to render usurious any amount called for
under this Note or any other Loan Document, or contracted for, charged, taken,
reserved or received with respect to Borrower’s obligations or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid principal of the Loan and other portions of the obligations
of Borrower not constituting interest (or, if the Loan, and all other portions
of the obligations of Borrower not constituting interest have been or would
thereby be paid in full, refunded to Borrower), and the provisions of the Loan
Documents immediately be deemed reformed and the amounts thereafter collectible
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder. All sums paid or agreed to be
paid to Lender for the use, forbearance or detention of the Loan shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the obligations of Borrower does
not exceed the maximum lawful rate from time to time in effect and applicable to
the obligations of Borrower for so long as the obligations of Borrower are
outstanding. Notwithstanding anything to the contrary contained in any Loan
Document, it is not the intention of Lender to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

 

  3.6 Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document.

 

  3.7 Heirs, Successors and Assigns. All of the terms, covenants, conditions and
indemnities contained in this Note and the other Loan Documents shall be binding
upon the heirs, successors and assigns of Borrower and shall inure to the
benefit of the successors and assigns of Lender. The foregoing sentence shall
not be construed to permit Borrower to assign the Loan except as otherwise
permitted in this Note or the other Loan Documents.

 

  3.8 Severability. If any provision of or obligation under this Note shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from this Note and the
validity, legality and enforceability of the remaining provisions or obligations
shall remain in full force as though the invalid, illegal, or unenforceable
provision had never been a part of this Note, provided, however, that if the
rate of interest or any other amount payable under this Note, or the right of
collectibility therefor, are declared to be or become invalid, illegal or
unenforceable, Lender’s obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.

 

  3.9 Commercial Loan. Borrower warrants that the Loan evidenced by this Note is
being made solely to acquire or carry on a business or commercial enterprise,
and/or Borrower is a business or commercial organization. Borrower further
warrants that all of the proceeds of this Note shall be used for commercial
purposes and stipulates that the Loan evidenced by this Note shall be construed
for all purposes as a commercial loan, and is made for other than personal,
family or household purposes.

 

  3.10 Notices. All notices and other communications that are required or
permitted to be given to a party under this Note shall be sent pursuant to the
requirements as set forth in the Loan Agreement.

 

  3.11 Governing Law. The provisions of Section 16.23 of the Loan Agreement are
incorporated herein by reference thereto.

 

-2-



--------------------------------------------------------------------------------

4. INTENTIONALLY OMITTED.

 

5. FINAL EXPRESSION/NO ORAL AGREEMENTS. THIS NOTE, TOGETHER WITH THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

IMPORTANT: READ BEFORE SIGNING: THE TERMS OF THIS NOTE, THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN
WRITING, ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS
NOTE, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS NOTE, THE LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS ONLY BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE ALSO APPLIES TO ANY
OTHER LOAN DOCUMENT(S) (EXCEPT CONSUMER LOANS OR OTHER EXEMPT TRANSACTIONS) NOW
IN EFFECT BETWEEN YOU AND THIS LENDER.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

EXECUTED by the undersigned Borrower, to be effective as of the date first
written above.

 

BORROWER:

IIT BALTIMORE – BRANDON WOODS I LLC, a Delaware limited liability company

By:   

/s/ Andrea Karp

   Name:  

          Andrea Karp

   Title:  

                 SVP